     Case 2:14-cv-02097-JCM-BNW Document 72 Filed 06/11/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    ELIZABETH K. CARLEY, a.k.a.                      Case No. 2:14-cv-02097-JCM-BNW
      MELISSA ARIAS,
12                                                     ORDER
                        Petitioner,
13
             v.
14
      JO GENTRY, et al.,
15
                        Respondents.
16

17

18          Petitioner having filed an unopposed motion for extension of time (first request) (ECF No.

19   71), and good cause appearing;

20          IT THEREFORE IS ORDERED that petitioner's unopposed motion for extension of time

21   (first request) (ECF No. 71) is GRANTED. Petitioner will have up to and including August 7,

22   2020, to file an opposition to the motion to dismiss (ECF No. 65).

23          DATED: June 11, 2020.
24                                                               ______________________________
                                                                 JAMES C. MAHAN
25                                                               United States District Judge
26
27

28
                                                      1
